Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Receipt is acknowledged of the Preliminary Amendment filed on April 18, 2019, which canceled claims 1-67 and added claims 69-83. Receipt is also acknowledged of the Preliminary Amendment filed August 2, 2021, which amended the Specification to include assigned sequence identifiers. Claims 69-83 are pending.
Priority
The instant application is a 35 U.S.C. § 371 National Stage filing of PCT/US2017/045310 filed on August 3, 2017, which claims priority from U.S. Provisional Application No. 62/370,334, filed August 3, 2016 and U.S. Provisional Application No. 62/450,300, filed January 25, 2017.
Information Disclosure Statements
Applicant’s information disclosure statements submitted May 22, 2019, January 22, 2020, August 20, 2020, March 17, 2021 and July 2, 2021 are acknowledged and have been considered. Signed copies are attached hereto.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed January 13, 2022 is acknowledged. The claims of Group I, claims 69-77, are drawn to a fusion protein, a vector encoding the fusion protein, a cell expressing the fusion protein, and pharmaceutical compositions comprising the fusion protein. Claims 78-83 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as 
Claims 69-77 are being examined on the merits herein. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 69-75 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by WO 2016/207402 (“Lanzavecchia et al.” PTO-892).
Independent claim 69 is directed to a fusion protein comprising an amino acid sequence that has at least 80%, 85%, 90%, 95%, 99%, or 100% sequence identity to SEQ ID NO:16.
SEQ ID NO:16 is a LAIR-2 fusion protein that promotes anti-tumor immunity through decoy binding to LAIR-1 (Applicant’s Specification at p. 3, lines 15-16 and p. 50, lines 19-32). This prevents cross-linking of collagen with LAIR-1, which reduces negative signaling that inhibits immune cell maturation (Applicant’s Specification at p. 24, lines 4-14).

et al. discloses SEQ ID NO:630, which is a mutated LAIR-1 fragment fused to an Fc region derived from human IgG1. SEQ ID NO:630 is 85% identical to SEQ ID NO:16, as shown in the alignment that follows:

RESULT 7
US-15-738-912-630
; Sequence 630, Application US/15738912
; Publication No. US20180179274A1
; GENERAL INFORMATION
;  APPLICANT: Institute for Research in Biomedicine
;  TITLE OF INVENTION: NOVEL PROTEINS COMPRISING A MUTATED LAIR-1 FRAGMENT AND USES
;  TITLE OF INVENTION:THEREOF
;  FILE REFERENCE: HB01P015WO2
;  CURRENT APPLICATION NUMBER: US/15/738,912
;  CURRENT FILING DATE: 2017-12-21
;  PRIOR APPLICATION NUMBER: PCT/EP2015/001291
;  PRIOR FILING DATE: 2015-06-26
;  PRIOR APPLICATION NUMBER: PCT/EP2015/002597
;  PRIOR FILING DATE: 2015-12-22
;  NUMBER OF SEQ ID NOS: 642
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 630
;  LENGTH: 337
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: exin-mIgG2b complete sequence aa
US-15-738-912-630

  Query Match             81.4%;  Score 1570;  DB 17;  Length 337;
  Best Local Similarity   85.0%;  
  Matches  300;  Conservative    9;  Mismatches   26;  Indels   18;  Gaps    2;

Qy          5 LPRPSISAEPGTVISPGSHVTFMCRGPVGVQTFRLEREDRAKYKDSYNVFRLGPSESEAR 64
              ||||||||||||||  ||||||:|||||||||||||||    | |: :| :  |||||||
Db          2 LPRPSISAEPGTVIPLGSHVTFVCRGPVGVQTFRLERERNYLYSDTEDVSQTSPSESEAR 61

Qy         65 FHIDSVSEGNAGLYRCLYYKPPGWSEHSDFLELLVKESSGGPDSPDTEPGSSAGTVPGTE 124
              | ||||: |||||:||:|||   ||| ||:|||:||    | |               | 
Db         62 FRIDSVNAGNAGLFRCIYYKSRKWSEQSDYLELVVK----GEDV--------------TW 103

Qy        125 ASGFDAPDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEV 184
              |      |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        104 ALAMVRSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEV 163

Qy        185 KFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIE 244
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        164 KFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIE 223

Qy        245 KTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKT 304
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        224 KTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKT 283

Qy        305 TPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 357
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        284 TPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 336


Lanzavecchia et al. discloses that the mutated LAIR-1 fragment abolishes the binding ability of LAIR-1 to collagen (p. 56, lines 1-2). Lanzavecchia et al. discloses that abolishing the binding ability of et al. discloses that an example of the invention is a recombinant antibody comprising a mutated LAIR-1 fragment and an Fc moiety, such as that represented by SEQ ID NO:630 (p. 132, line 24 through p. 133, line 2).
The disclosure in Lanzavecchia et al. prior to the effective filing date of the instantly claimed invention anticipates claim 69 because Lanzavecchia et al. discloses that SEQ ID NO:630 is an Fc fusion protein and the alignment shows that it is 85% identical to SEQ ID NO:16. Thus, Lanzavecchia et al. teaches a fusion protein comprising an amino acid sequence that has at least 80%, 85%, 90%, 95%, 99%, or 100% sequence identity to SEQ ID NO:16.
As regards claims 70-73, Lanzavecchia et al. discloses that the invention provides a nucleic acid encoding a mutated LAIR-1 fragment and a vector comprising the same (Abstract; p. 143, lines 24-30). Lanzavecchia et al. discloses that the vector may be an expression vector (p. 144, lines 4-11). Lanzavecchia et al. discloses that the nucleic acid that encodes the mutated LAIR-1 fusion protein set forth as SEQ ID NO:630 is SEQ ID NO:631 (p. 190, lines 1-4; p. 196, end of table; and see Sequence Listing).
Lanzavecchia et al. further discloses that a cell may be used to express the mutated LAIR-1 fragment (p. 144, lines 24-29). The cell may be a Chinese hamster ovary (“CHO”) cell comprising the vector (p. 144, lines 28-31).
As regards claims 74-75, Lanzavecchia et al. discloses a pharmaceutical composition comprising the fusion protein (p. 145, line 14 through p. 148, line 24), and that the pharmaceutical composition may be administered in the form of a parenterally acceptable aqueous solution (p. 148, lines 25-30).
Thus, the disclosure of SEQ ID NO:630, which is a mutated LAIR-1 fragment fused to an Fc, a nucleic acid encoding SEQ ID NO:630, a cell transformed to express the fusion, and a pharmaceutical composition comprising the same, by Lanzavecchia et al., anticipates instant claims 69-75.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been prima facie obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Section [0001]
Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over Lanzavecchia et al. (PTO-892) as applied to claim 69 above, and further in view of Lake et al. (PTO-892).
The teachings of Lanzavecchia et al. are as described above. Additionally, Lanzavecchia et al. teaches that LAIR-1 is an inhibitory receptor widely expressed throughout the immune system, on peripheral mononuclear cells, including NK cells, T cells, and B cells (p. 15, lines 23-27). Lanzavecchia et al. teaches that LAIR-1 regulates the immune response, in particular to prevent lysis of cells recognized as self. Id. Additionally, Lanzavecchia et al. teaches that collagens are high-affinity functional ligands of LAIR-1. Id. Lanzavecchia et al. teaches that a pharmaceutical preparation comprising a LAIR-1 fusion protein can be used in the prevention and/or treatment of autoimmune diseases, inflammatory diseases and/or cancers through a mechanism of collagen-binding to mutated LAIR-1 (p. 161, lines 8-15 and 18-21).
et al. does not exemplify the fusion of SEQ ID NO:630 in a pharmaceutical composition, further comprising a chemotherapy agent.
Lake et al. teaches that there is a strong and developing case for combining chemotherapy and immunotherapy in cancer treatment (p. 397, col. para. 2). Lake et al. teaches that chemotherapy can augment immunotherapy in a number of ways, making the case for therapeutic synergy (Abstract and p. 400, Table 2). Examples by which chemotherapy augments immunotherapy include tumour debulking and partial sensitization of tumour cells for CTL lysis. Id. Lake et al. teaches that while chemotherapy remains the treatment modality of choice for most advanced cancers, it is rarely curative of solid tumors by itself based on apoptosis (p. 397, Introduction, line 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have combined the teachings of Lanzavecchia et al., regarding a pharmaceutical composition comprising a mutated LAIR-1 fragment fused to an Fc region, with the teachings of Lake et al., regarding further including a chemotherapy agent with an immunotherapy agent to augment treatment, to arrive at the subject matter of instant claim 77 with a reasonable expectation of success.
One of ordinary skill in the art would have been motivated to further include a chemotherapy agent with a pharmaceutical composition comprising a LAIR fusion protein in order to receive the expected treatment benefits, as taught by Lake et al., that chemotherapy can augment immunotherapy.
Thus, the invention of claim 77 as a whole is prima facie obvious over the combined teachings of the prior art.

Section [0002]
76 is rejected under 35 U.S.C. 103 as being unpatentable over Lanzavecchia et al. (PTO-892) as applied to claim 69 above, and further in view of Pardoll et al., (PTO-892).
The teachings of Lanzavecchia et al. are as described above. Although Lanzavecchia et al. discloses SEQ ID NO:630 having 85% sequence identity to instant SEQ ID NO:16, and a pharmaceutical comprising the fusion protein, Lanzavecchia et al. does not teach that the pharmaceutical composition further comprises an anti-PD-1 immunotherapy. 
Pardoll et al. teaches that among the most promising approaches to treating cancer is the blockade of immune checkpoints, such as PD-1 (Abstract). Pardoll et al. teaches that tumors co-opt immune-checkpoints as a mechanism of immune resistance, but that these ligand–receptor interactions can be readily blocked by antibodies, such as anti-PD-1. Pardoll et al. teaches that expanded efficacy might be achieved when PD1-pathway blockade is combined with any other therapy that induces de novo anti-tumor immune responses (p. 262, col. 2, “Future prospects: biomarkers and combinations”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have combined the teachings of Lanzavecchia et al., regarding use of a mutated LAIR-1 fusion protein for disrupting the binding ability of collagen to compromise tumor angiogenesis, with the teachings of Pardoll et al., concerning the use of anti-PD-1 immunotherapy in cancer treatment, to arrive at the subject matter of claim 76 with a reasonable expectation of success.
One of ordinary skill in the art would have been motivated to include anti-PD-1 in the fusion composition of Lanzavecchia et al. because Pardoll et al. teaches that combining two approaches, such as anti-PD-1 and any other therapy that induces de novo anti-tumour immune responses, may induce tumour regression in patients that would not have otherwise responded to either treatment alone (p. 262, Figure 5, legend).
et al. teaches that cancer therapies that are not conventionally thought of as immunotherapies can enhance anti-tumour immunity by forcing tumors to upregulate immune checkpoints that consequently can be blocked as part of a combinatorial strategy (p. 262, final sentence).
Additionally, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. Here, Lanzavecchia et al. teaches a mutated LAIR-1 fusion protein in the treatment of cancer. Pardoll et al. teaches anti-PD-1 immunotherapy in the treatment of cancer, either alone or in combination with another agent. Thus, the idea of claim 77, a combination of a pharmaceutical composition comprising a mutated LAIR-1 fusion protein and an PD-1 immunotherapy, flows logically from their having been individually taught in the prior art. See MPEP 2144.06; In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980).

Section [0003]
Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Lebbink et al. (2008) (IDS, 5/22/19), in view of Meyaard et al. (1999) (PTO-892, 11/15/21), as evidenced by NCBI Reference Sequence: NP_002279.2 (PTO-892), in view of Huang, C. (2009) (PTO-892, 11/15/21), in view of Roopenian, et al. (2007) (PTO-892).
Lebbink et al. teaches that LAIR-2 is a secreted protein that is useful as a regulator of the hLAIR-1/collagen interaction (p. 1662, col. 2, para. 3 and p. 1665, col. 1, “LAIR-2 prevents binding of hLAIR-1 to its ligand”). Lebbink et al. teaches the utility of LAIR-2 as a regulator of the inhibitory LAIR-1 signal.
Lebbink et al. does not the amino acid sequence of LAIR-2 or LAIR-2 fused to human IgG1-Fc.
et al. teaches the predicted amino acid sequences of LAIR-1a, LAIR-1b, LAIR-2a, and LAIR-2b (Figure 2B). In the legend of Figure 2B, Meyaard et al. teaches that the LAIR-1b sequence data is available from EMBL/GenBank/DDBJ under accession number AF109683. As evidenced by NCBI Reference Sequence: NP_002279.2, the gene product of leukocyte associated immunoglobulin like receptor 2 is 152 residues in length, of which, residues 22-152 align identically with residues 1-131 of instant SEQ ID NO:16 of the instant claims. As evidenced by NCBI Reference Sequence: NP_002279.2, residues 1-21 represent the signal peptide, which is cleaved from the mature protein, as represented by residues 22-152, which is fully present in Applicant’s fusion protein set forth in instant claim 1.

    PNG
    media_image1.png
    645
    1399
    media_image1.png
    Greyscale


Alignment of known LAIR-2 sequence against residues 1-131 of Applicant’s SEQ ID NO:16:

NP_002279.2       MSPHLTALLGLVLCLAQTIHTQEGALPRPSISAEPGTVISPGSHVTFMCRGPVGVQTFRL	60
SEQ_ID_NO_16      ---------------------QEGALPRPSISAEPGTVISPGSHVTFMCRGPVGVQTFRL	39
                                       ***************************************

NP_002279         EREDRAKYKDSYNVFRLGPSESEARFHIDSVSEGNAGLYRCLYYKPPGWSEHSDFLELLV	120
SEQ_ID_NO_16      EREDRAKYKDSYNVFRLGPSESEARFHIDSVSEGNAGLYRCLYYKPPGWSEHSDFLELLV	99
                  ************************************************************

NP_002279         KESSGGPDSPDTEPGSSAGTVPGTEASGFDAP	152
SEQ_ID_NO_16      KESSGGPDSPDTEPGSSAGTVPGTEASGFDAP	131
                  ********************************



Roopenian, et al., teaches the amino acid sequence of the Fc fragment from human IgG1, given as Protein Data Bank (PDB) ID: 1DN2 (Roopenian, et al. at p. 720, Figure 4, legend; PTO-892).
The alignment that follows shows that resides 132-357 of SEQ ID NO:16 of instant claim 1 are 100% identical across their full length to the publicly available sequence for human IgG1-Fc.
SEQ ID NO:16 against PDB/NCBI known sequence for human IgG1-Fc - aligned in ABSS:
Title:          US-16-321-726B-16
Perfect score:  1928
Sequence:       1 QEGALPRPSISAEPGTVISP..........VMHEALHNHYTQKSLSLSPG 357


Searched:       1 seqs, 255 residues

                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1    1228   63.7    255  1  HIG_GAMMA-1                                 


RESULT 1
HIG_GAMMA-1 

  Query Match             63.7%;  Score 1228;  DB 1;  Length 255;
  Best Local Similarity   100.0%;  
  Matches  226;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy        132 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 191
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         29 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 88

Qy        192 GVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 251
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         89 GVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 148

Qy        252 GQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 311
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        149 GQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 208

Qy        312 DGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 357
              ||||||||||||||||||||||||||||||||||||||||||||||
Db        209 DGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 254

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have combined the teachings of Lebbink et al., regarding the utility of LAIR-2 as competitor of the hLAIR-1/collagen interaction, with the teachings of Meyaard et al., regarding the full-length amino acid sequence of LAIR-2, with the teachings of Huang, C., regarding the benefits of fusing Fc to soluble biologics, with the teachings of Roopenian et al., regarding the amino acid sequence of human Fc IgG1, to arrive at the instantly claimed fusion protein composition with a reasonable expectation of success.
Although Lebbink et al. does not teach a sequence for LAIR-2 or a fusion to human IgG1-Fc, it would have been obvious to select any known sequence for LAIR-2, such as that disclosed in Meyaard et al., for use in Lebbink et al., to yield a predictable result. It is prima face obvious to combine known elements to give predictable results. MPEP 2143.I.A.
Additionally, one of ordinary skill in the art would have been motivated to combine LAIR-2 with the lgG1 Fc domain because Huang C. teaches the advantage that the Fc domain prolongs the serum half-life of proteins. Huang C. teaches that this is mainly due to pH dependent binding of the neonatal Fc receptor (FcRn), which salvages the protein from being degraded in endosomes, and due to the larger size of the resultant fusion, given the homo-dimeric nature of Fc, which limits renal clearance (p. 692, Introduction, para. bridging columns 1 and 2).
Thus, one of ordinary skill in the art would have had a reasonable expectation of success that fusing the known sequence of LAIR-2 with the known sequence of human IgG1 Fc would result in the advantage of extended activity of a LAIR-2 biologic, based on the teaching in Huang C. that fusing soluble proteins to Fc increases stabilization and prevents degradation in serum.

Section [0004]
s 70-72 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Lebbink et al. (2008) (IDS, 5/22/19), in view of Meyaard et al. (1999) (PTO-892, 11/15/21), as evidenced by NCBI Reference Sequence: NP_002279.2 (PTO-892), in view of in view of Huang, C. (2009) (PTO-892, 11/15/21), in view of Roopenian et al. (2007) (PTO-892), as applied above to claim 69, further in view of WO 2007/102736 (Applicant’s IDS 8/20/20, line 8 “Meyaard'736”) and Lebbink et al. (2004) (PTO-892).
The combined teachings of Lebbink et al. (2008), Meyaard et al., NP_002279.2, Huang, C., and Roopenian et al. as applied to claim 69 are as discussed above.
The combined teachings of Lebbink et al. (2008), Meyaard et al., NP_002279.2, Huang, C., and Roopenian et al. differ from claims 70-72 and 74 in that the combination of references does not teach the additional limitations of a vector encoding the fusion protein of claim 69, wherein the vector is an expression vector, a cell expressing the fusion protein of claim 69, or a pharmaceutical composition comprising the fusion protein of claim 69.
Meyaard'736 generally teaches LAIR-2 Fc fusions (p. 49, lines 29-30 and p. 55, lines 21-23). Meyaard'736 teaches cloning of chimeric proteins of rat, mouse, and human LAIR-1 and human LAIR-2 fused to the Fc region of human IgG1 (p. 21, line 25 through p.22, line 2). Meyaard'736 also teaches a pharmaceutical composition comprising a LAIR-1 or LAIR-2 peptide and a suitable carrier (Abstract, p. 17, line 6 through p. 18, line 15, claims 16-19).
Lebbink et al. (2004) teaches that chimeric proteins composed of the extracellular parts of hLAIR-1 (aa 1–162) fused to the Fc region of human IgG1 were inserted into the pcDNA3.1/zeo+ vector. Lebbink et al. (2004) teaches production of the chimeric proteins by stable expression in 293T cells (p. 5537, col. 1, para. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have combined the teachings of Lebbink et al. (2008), regarding the utility of LAIR-2 as competitor of the hLAIR-1/collagen interaction, with the teachings of et al. (2008), regarding the full-length amino acid sequence of LAIR-2, with the teachings of with the teachings of Huang, C., regarding the benefits of fusing Fc to soluble biologics, with the teachings of Roopenian et al., regarding the amino acid sequence of human Fc IgG1, with the teachings of Meyaard'736, regarding construction of LAIR-2 – Fc fusions generally, with the teachings of Lebbink et al. (2004), regarding cloning and expression of chimeric LAIR fusion proteins in mammalian host cells, to arrive at the subject matter of claims 70-72 and 74 with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to make this combination because Lebbink et al. (2004) generally teaches preparation of recombinant LAIR proteins by large-scale production in mammalian host cells, which would be useful in the manufacture of a LAIR-2 fusion biologic.
Thus, the invention of claims 70-72 and 74 as a whole is prima facie obvious over the combined teachings of the prior art.


Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. US PG-Pub 2018-0179274 contains the same disclosure as WO 2016/207402. Accordingly, any claim rejected over WO 2016/207402 would similarly be rejected over US PG-Pub 2018-0179274.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA F NELLESEN whose telephone number is (571) 270-7351. The examiner can normally be reached on Monday-Friday 8:30 a.m. – 5:30 p.m. (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/GINA F NELLESEN/Examiner, Art Unit 1647                                                                                                                     

/SCARLETT Y GOON/QAS, Art Unit 1600